




Exhibit 10i



[winnebago.gif]



OFFICERS LONG-TERM INCENTIVE PLAN

FISCAL THREE-YEAR PERIOD

2002, 2003 and 2004









--------------------------------------------------------------------------------



WINNEBAGO INDUSTRIES, INC.
OFFICERS LONG-TERM INCENTIVE PLAN
Fiscal Three-Year Period 2002, 2003 and 2004

1.   Purpose.   The purpose of the Winnebago Industries, Inc. Officers Long-Term
Incentive Plan (the “Plan”) is to promote the long-term growth and profitability
of Winnebago Industries, Inc. (the “Company”) by providing its officers with an
incentive to achieve long-term corporate profit objectives and to attract and
retain officers who will contribute to the achievement of growth and
profitability of the Company.


2.   Administration.   

  a.   Human Resources Committee.   The Plan shall be administered by a
Committee (the “Committee”) appointed by the Board of Directors.


  b.   Powers and Duties.   The Committee shall have sole discretion and
authority to make any and all determinations necessary or advisable for
administration of the Plan and may amend or revoke any rule or regulation so
established for the proper administration of the Plan. All interpretations,
decisions, or determinations made by the Committee pursuant to the Plan shall be
final and conclusive.


  c.   Annual Approval.   The Committee must approve the Plan prior to the
beginning of each new fiscal three (3) year plan period. Each year a new plan
will be established for a new three-year period.


3.   Participation Eligibility.

  a.   Participants must be an officer of the Company with responsibilities that
can have a real impact on the Corporation’s end results.


  b.   The Committee will approve all initial participation prior to the
beginning of each new program except as provided for in section c. below.


  c.   The President of Winnebago Industries, Inc. will make the determination
on participation for new participants, for partial awards due to retirement or
disability and other related partial year participation issues necessary to
maintain routine and equitable administration of the Plan.


4.   Nature of the Plan.   The long-term incentive award is based upon financial
performance of the Corporation as established by the three (3) year Management
Plan. The Plan is a three (3) year (fiscal) program that provides for an
opportunity for an incentive award based on the achievement of long-term
performance results as measured at the end of the three (3) year fiscal period.


  The financial performance measurements for this Plan will be earnings per
share and return on equity of the Company for this period. These financial
performance measurements will provide an appropriate balance between quality and
quantity of earnings. The Company’s formal three-year financial plan will be the
basis on which actual performance will be measured. The beginning of the fiscal
year stockholders’ equity at the first year of this period will be used as the
base figure for the calculation of return on equity. Any stock repurchase
program, adopted or completed outside of the three (3) year Management Plan will
not be considered in the earnings per share and the return on equity
calculations.



--------------------------------------------------------------------------------


5.   Method of Payment.   The long-term incentive award will be paid in cash.
The amount of the participants’ long-term incentive award for the three (3) year
fiscal period shall be in direct proportion to the financial performance
expressed as a percentage (Financial Factor) against predetermined award targets
for each participant. The results for the fiscal three (3) year period will be
used in identifying the Financial Factor to be used for that plan period when
calculating the participants long-term incentive awards.


  The long-term incentive for the officers provides for an opportunity of 25% of
the annualized base salary (Target) to be awarded in cash at 100% achievement of
the financial long-term objectives of earnings per share and return on equity.
The annualized base salary figure used shall be the salary in place for each
participant as of January 2002. A unit target opportunity shall be established
by dividing the base salary target by the mean stock price as of the first
business day of the three (3) year fiscal period. The resultant unit opportunity
(at 100% of Plan) will be adjusted up or down as determined by first, the actual
financial performance expressed as a percentage (Financial Factor) and second,
the resulting units will be valued at the mean stock price at the end of the
three (3) year fiscal period.


  A participant must be employed by Winnebago Industries, Inc. at the end of the
fiscal three (3) year period to be eligible for any long-term incentive award
except as waived by the President of Winnebago Industries, Inc. for normal
retirement and disability.


6.   Change in Control.   In the event the Company undergoes a change in control
during the fiscal three (3) year plan period including, without limitation, an
acquisition or merger involving the Corporation (“Change in Control”), the
Committee shall, prior to the effective date of the Change in Control (the
“Effective Date”), make a good faith estimate with respect to the achievement of
the financial performance through the end of the Plan three (3) year period. In
making such estimate, the Committee may compare the achievement of the financial
performance against the forecast through the Plan three (3) year period and may
consider such other factors as it deems appropriate. The Committee shall exclude
from any such estimate any and all costs and expenses arising out of or in
connection with the Change in Control. Based on such estimate, the Committee
shall make a full three (3) year Plan award within 15 days after the Effective
date to all participants.


  “Change in Control” for the purposes of the Officers Long-Term Incentive Plan
shall mean the time when (i) any Person becomes an Acquiring Person, or
(ii) individuals who shall qualify as Continuing Directors of the Company shall
have ceased for any reason to constitute at least a majority of the Board of
Directors of the Company, provided however, that in the case of either
clause (i) or (ii) a Change of Control shall not be deemed to have occurred if
the event shall have been approved prior to the occurrence thereof by a majority
of the Continuing Directors who shall then be members of such Board of
Directors, and in the case of clause (i) a Change of Control shall not be deemed
to have occurred upon the acquisition of stock of the Company by a pension,
profit-sharing, stock bonus, employee stock ownership plan or other retirement
plan intended to be qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended, established by the Company or any subsidiary of the
Company. (In addition, stock held by such a plan shall not be treated as
outstanding in determining ownership percentages for purposes of this
definition.)


For the purpose of the definition “Change of Control:”

  (a)   “Continuing Director” means (i) any member of the Board of Directors of
the Company, while such person is a member of the Board, who is not an Affiliate
or Associate of any Acquiring Person or of any such Acquiring Person’s Affiliate
or Associate and was a member of the Board prior to the time when such Acquiring
Person shall have become an Acquiring Person, and (ii) any successor of a
Continuing Director, while such successor is a member of the Board, who is not
an Acquiring Person or any Affiliate or Associate of any Acquiring Person or a
representative or nominee of an Acquiring Person or of any affiliate or










--------------------------------------------------------------------------------


  associate of such Acquiring Person and is recommended or elected to succeed
the Continuing Director by a majority of the Continuing Directors.


  (b)   “Acquiring Person” means any Person or any individual or group of
Affiliates or Associates of such Person who acquires beneficial ownership,
directly or indirectly, of 20% or more of the outstanding stock of the Company
if such acquisition occurs in whole or in part, except that the term “Acquiring
Person” shall not include a Hanson Family Member or an Affiliate or Associate of
a Hanson Family Member.


  (c)   “Affiliate” means a Person that directly or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the person specified.


  (d)   “Associate” means (1) any corporate, partnership, limited liability
company, entity or organization (other than the Company or a majority-owned
subsidiary of the Company) of which such a Person is an officer, director,
member, or partner or is, directly or indirectly the beneficial owner of ten
percent (10%) or more of the class of equity securities, (2) any trust or fund
in which such person has a substantial beneficial interest or as to which such
person serves as trustee or in a similar fiduciary capacity, (3) any relative or
spouse of such person, or any relative of such spouse, or (4) any investment
company for which such person or any Affiliate of such person serves as
investment advisor.


  (e)   “Hanson Family Member” means John K. Hanson and Luise V. Hanson (and the
executors or administrators of their estates), their lineal descendants (and the
executors or administrators of their estates), the spouses of their lineal
descendants (and the executors or administrators of their estates) and the
John K. and Luise V. Hanson Foundation.


  (f)   “Company” means Winnebago Industries, Inc., an Iowa corporation.


  (g)   “Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.


7.   Governing Law.   Except to the extent preempted by federal law, the
consideration and operation of the Plan shall be governed by the laws of the
State of Iowa.


8.   Employment Rights.   Nothing in this Plan shall confer upon any employee
the right to continue in the employ of the Company, or affect the right of the
Company to terminate an employee’s employment at any time, with or without
cause.



Approved by:



/s/   Bruce D. Hertzke   February 17, 2004  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Chairman of the Board, CEO and President  Dated    /s/   Frederick M. Zimmerman 
February 16, 2004 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Human Resources Committee Chairman  Dated 









--------------------------------------------------------------------------------